Citation Nr: 1130123	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include on a secondary basis.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for bilateral leg disability, to include on a secondary basis.

4.  Entitlement to service connection for bilateral foot disability, to include on a secondary basis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for right ankle disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle disability, and if so, whether the reopened claim should be granted.

7.  Entitlement to a rating in excess of 20 percent for right hip strain.

8.  Entitlement to a compensable rating for right testicle cyst.

9.  Entitlement to a rating in excess of 10 percent for residuals of left (minor) wrist sprain.

10.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

11.  Entitlement to an effective date prior to January 30, 2008, for the grant of a 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain and a 10 percent rating for residuals of left wrist sprain.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to December 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2010, and accepted such hearing in lieu of an in-person hearing before the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims files.  At the hearing the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence (only argument) has been received. 

The Veteran has raised the issues of entitlement to service connection for left hand disability, whether new and material evidence has been received to reopen a claim for service connection for left knee disability, and entitlement to an annual clothing allowance.  See the September 2010 hearing transcript and July 2008 VA Form 10-8678.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral foot disability, bilateral leg disability and left ankle disability, and entitlement to an increased rating for lumbosacral strain are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Neither a left hip disability nor a right knee disability has been present at any time during the pendency of the claims.

2.  An unappealed October 2002 rating decision denied service connection for right ankle disability.

3.  Evidence received since the October 2002 rating decision pertaining to the claim of service connection for right ankle disability does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

4.  An unappealed April 2002 rating decision denied service connection for left ankle disability.

5.  Evidence received since the April 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

6.  Throughout the appeal period the Veteran's right hip strain has been manifested by painful motion; limitation of flexion to 20 degrees has not been shown.

7.  Throughout the appeal period the Veteran's service-connected left wrist disability has been manifested by complaints of pain and findings of mild limitation of motion; the wrist has not been ankylosed.

8.  Throughout the appeal period the Veteran's right testicle cyst has resulted in chronic pain; it has not been manifested by atrophy or urinary tract infections.

9.  Following an unappealed, final rating decision issued in April 2002, a claim for an increased rating was not received until January 30, 2008, and it is not factually ascertainable that an increase in severity of any of the claimed disabilities occurred during the one year period prior to the date of receipt of claim.


CONCLUSIONS OF LAW

1.  Left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  New and material evidence has not been received to reopen the claim for service connection for right ankle disability.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received to reopen the claim of service connection for left ankle disability.  38 U.S.C.A. § 5108 (West 2002 ); 38 C.F.R. § 3.156 (2010).

5.  The criteria for an evaluation in excess of 20 percent for right hip strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

6.  The criteria for an evaluation in excess of 10 percent for residuals of left wrist sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5214, 5215 (2010).

7.  The criteria for a 10 percent evaluation, but not higher, for right testicle cyst have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.104, 4.115b, Diagnostic Codes 7120, 7523, 7525; § 4.118, Diagnostic Code 7804 (2010).

8.  The criteria for an effective date prior to January 30, 2008, for the assignment of a 20 percent evaluation for right hip strain, a 20 percent rating for lumbosacral strain, and a 10 percent rating for residuals of left wrist sprain have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400(o)(2) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, a March 2008 letter provided the Veteran notice of the evidence needed to support his claims, and advised him of his and VA's responsibilities in the development of the claims.  He was also provided notice of the specific evidence needed to reopen the claims of service connection for right and left ankle disabilities.  The claims were readjudicated following the issuance of notice.  Overall, then, the Veteran had ample opportunity to respond to his notice letter and participate in the adjudicatory/appeal process.  He is not prejudiced by any technical notice deficiency that may have occurred along the way.  

Regarding the remaining claims, the record reflects that the Veteran was mailed letters in March 2008, August 2008 and March 2009 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In the March 2008 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The RO attempted to obtain the Veteran's Social Security records; however, these were not available.  The Veteran underwent VA examinations in 2008 and 2009.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection

A.  Legal Criteria 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra.

Service connection also may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

B.  Left Hip Disability 

In various statements of record, including a July 2008 statement and testimony during the September 2010 hearing, the Veteran claims that he has a left hip disability, to include pain, due to his service-connected right hip disability and/or related to his military service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses of left hip disability.  Post-service medical evidence is negative for any findings, treatment, or diagnoses of left hip disability.  Notably, an August 2009 VA examination report notes that the Veteran denied any current left hip disability.  Moreover, examination of the left hip was entirely normal.  X-ray findings revealed a normal left hip.

Simply stated, there is absolutely no medical evidence of left hip disability in the record.  It is acknowledged that the Veteran is competent to report observable symptomatology, such as pain, as he has reported in the past.  However, his claims of pain here are found to be outweighed by clinical testing which yielded normal results.

Accordingly, service connection for left hip disability, to include on a secondary basis, is not warranted.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

C.  Right Knee Disability

Private treatment records note that the Veteran was seen in December 1991 with complaints of right knee catching and pain.  MRI scan suggested a possible ACL rupture.  The Veteran underwent arthroscopy with partial lateral meniscectomy.

A June 1995 Applicant Medical Prescreening Form notes that the Veteran reported that he underwent arthroscopic surgery on his right knee at age 14.  A June 1995 Entrance Examination Report notes the Veteran's history of knee surgery; he was referred for an orthopedic evaluation of the right knee.  A June 1995 Orthopedic Consultation Sheet notes that the Veteran reported no problems with his right knee subsequent to his surgery.  Examination revealed a normal right knee.  A March 1997 STR notes the Veteran's complaints of knee pain.  Examination revealed no swelling or tenderness.  The assessment was possible strain.  On an April 1997 Report of Medical History, the Veteran reported occasional right knee discomfort that was not debilitating.  October 1997 and November 1997 STRs note the Veteran's complaints of knee pain since about August 1997; he denied any trauma.  Examination revealed full range of motion and no crepitus, tenderness to palpation, or instability.  The assessment included tendonitis and retropatellar pain syndrome.  A July 1999 Report of Medical Examination for Medical Evaluation Board notes that clinical evaluation of the lower extremities was normal.  

Post-service medical evidence is negative for any findings, treatment, or diagnoses of right knee disability.  Notably, an August 2009 VA examination report notes the Veteran's complaints of periodic knee pain, swelling, weakness and instability, and a history of arthroscopic surgery prior to service and tendonitis during service.  The examiner opined that the tendonitis was "acute and transitory and resolved" based on his review of the records.  On examination, the right knee was normal.  X-ray studies were normal.  

The evidence shows that the Veteran had surgery on his right knee four years prior to his service.  At the time of his entry into service in 1995 no knee disability was noted.  Although the Veteran was seen on several occasions during service for right knee pain, these complaints were acute and no evidence of residual right knee disability was noted at the time of the Veteran's 1999 Medical Evaluation Board examination.

Following service, there is absolutely no medical evidence of right knee disability in the record.  It is acknowledged that the Veteran is competent to report observable symptomatology, such as pain.  However, his claims of pain here are found to be outweighed by clinical testing which yielded normal results.  Accordingly, service connection for right knee disability is not warranted.  

III.  Claims to Reopen

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Right Ankle

The RO denied the Veteran's claim of service connection for right ankle disability in an unappealed rating decision in October 2002.  The RO found that none of the evidence of record showed that the Veteran had a current right ankle disability related to his military service, to include an ankle sprain therein.  Evidence of record at the time of the October 2002 rating action consisted of STRs, including a December 1996 STR which notes that the Veteran twisted his right ankle after falling off a helicopter.  X-ray studies were negative and the diagnosis was right ankle sprain.  The Veteran was placed in a splint and given crutches.  A July1999 Medical Evaluation Board Examination Report notes no complaints or findings of right ankle disability.  Evaluation of the lower extremities was clinically normal.  Post-service, VA treatment records dated in February and April 2002 note findings of unstable ankles.  The Veteran was prescribed inserts for his shoes.  In September 2002, the Veteran failed to report for a VA examination.  None of the medical evidence of record related a current right ankle disability to the Veteran's military service.

Evidence received since the October 2002 rating decision includes VA treatment records and examination reports dated from November 2002 to August 2009, which note the Veteran's complaints and treatment for various disabilities, including complaints of right ankle pain and tenderness.  This evidence is not material.  The basis for the prior denial was the lack of evidence relating any currently diagnosed right ankle disability to service.  Therefore, the new evidence must relate a current right ankle disability to events in service.  None of the "new" medical records relate a current diagnosis of right ankle disability to the Veteran's military service.  In fact, an August 2009 VA examination report notes the Veteran's complaints of right ankle pain with no objective findings on examination.  The assessment was normal right ankle and after reviewing the file the examiner essentially opined that the Veteran's current complaints were not related to his military service.  As the medical evidence received since October 2002 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim.

In addition, in statements received in 2010, the Veteran essentially maintains that he suffers from right ankle disability which is related to his military service, or, alternatively, related to his service-connected low back disability.  No medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim of service connection for right ankle disability may not be reopened.



C.  Left Ankle

The RO denied the Veteran's claim of service connection for left ankle disability in an unappealed rating decision in April 2002.  The RO found that none of the evidence of record showed that the Veteran had sustained a left ankle disability during service.  Evidence of record at the time of the April 2002 included STRs, including a July1999 Medical Evaluation Board Examination Report, which note no complaints or findings of left ankle disability.  Post-service, VA treatment records dated in February and April 2002 note findings of unstable ankles.  The Veteran was prescribed inserts for his shoes.  The Veteran did not appeal the April 2002 rating decision.

Evidence received since the April 2002 rating decision includes a July 2002 VA podiatry examination report that notes that the Veteran reported injuring his left ankle in service.  The examiner noted that STRs showed a right ankle injury, not a left ankle injury.  However, based on the Veteran's reported medical history and current findings of sinus tarsi pain, the examined opined that the Veteran's current symptoms were residuals of his left ankle sprain in service.  VA treatment records and examination reports dated from November 2002 to August 2009 note the Veteran's complaints and treatment for various disabilities, including complaints of left ankle pain and tenderness.  

The Board finds that the July 2002 VA examiner's opinion relating a current left ankle disability to service is new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claim was originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim for entitlement to service connection for left ankle disability is in order.


IV.  Increased Ratings

A.  Legal Criteria General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

B.  Right Hip Strain

Historically, the Veteran's STRs show that he fell from a helicopter and injured his right hip.  Thereafter, he injured his hip while running and playing softball.  A July 1999 Medical Evaluation Board Examination revealed complaints of pain and findings of tenderness to palpation and full range of motion.  The Veteran was discharged for chronic right hip pain.  A January 2000 rating decision granted service connection for right hip strain and rated it as 10 percent disabling.

In January 2008, the Veteran submitted a claim for increased rating.

A March 2008 VA examination report notes the Veteran's complaints of right hip pain, weakness, stiffness, locking, fatigability and flare-ups.  He denied swelling, heat, redness, instability, giving way, dislocation, subluxation, or lack of endurance.  Examination of the right hip revealed objective evidence of painful motion, tenderness and limitation of motion.  There was no evidence of edema, effusion, instability, weakness, gait abnormalities, ankylosis, callosities, or unusual shoe wear patterns.  Active range of motion was from 0 degrees to 39 degrees of flexion, with pain at 39 degrees.  There was no additional limitation of motion with repetitive motion or due to pain, fatigue, or weakness.  X-ray studies were normal.  

A May 2008 rating decision granted an increased 20 percent rating, effective January 30, 2008.

An April 2009 VA examination report notes the Veteran's complaints of right hip pain, weakness, some stiffness, locking on occasion, some fatigability and flare-ups.  He denied swelling, heat, redness, instability, giving way, dislocation, subluxation, or lack of endurance.  He also denied using any assistive devices.  Examination of the right hip revealed objective evidence of discomfort with motion.  Active range of motion was from 0 degrees to 90 degrees of flexion, with pain at 60 degrees.  Flexion was additionally limited 10 degrees with repetitive motion.  The examiner opined that additional functional impairment due to pain, incoordination, weakened movement, excess fatigability and flare-ups could not be determined with medical certainty, as these findings would depend on the Veteran's discomfort at the time.

An August 2009 VA examination report notes that range of motion was from 0 degrees to 125 degrees of flexion.  No painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement was noted.  Gait was normal.  The examiner noted that the right hip was normal on examination.

The Veteran's right hip disability is rated based on limitation of motion.  Limitation of hip motion is rated under Diagnostic Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, 5254 if there is flail joint of the hips and 5255 if there is impairment of the femur, none of which are shown here).  Under Diagnostic Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253 (for thigh impairment), a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A maximum 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

For purposes of VA compensation, normal range of flexion of the hip is from 0 degrees to 125 degrees, and normal abduction is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Notably, of the applicable diagnostic codes, only Diagnostic Codes 5252 provides for ratings in excess of 20 percent.  A higher rating under Diagnostic Code 5252 is not warranted as the degree of flexion found on examinations as noted above far exceeded the limitation of flexion to 20 degrees required for a 30 percent rating. 

The Board has considered whether there is any other schedular basis to grant the claim, but has found none.  For these reasons, a rating in excess of 20 percent is not warranted at any time during the period of the appeal.  See Hart, supra.

C.  Residuals of Left (Minor) Wrist Sprain

Historically, the Veteran's STRs show that he is right handed and was treated for a left wrist sprain.  A January 2000 rating decision granted service connection for residuals of left wrist sprain, rated noncompensably disabling.  

In January 2008, the Veteran submitted a claim for increased rating.

A March 2008 VA examination report notes the Veteran's complaints of left wrist pain, weakness, stiffness and locking, with flare-ups precipitated by activity.  He denied swelling, heat, redness, instability, giving way, fatigability, or lack of endurance.  On examination, the Veteran grimaced during range of motion testing.  Active range of motion was from 0 degrees to 63 degrees of palmar flexion, with pain beginning at 60 degrees.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, or guarding of movement.  There was no additional functional loss with repetitive testing or due to pain, fatigue, weakness, or lack of endurance.  Dorsiflexion was from 0 degrees to 66 degrees, with no complaints of pain.  Following repetitive testing, dorsiflexion was limited to 64 degrees, a 0.3% loss of range of motion.  The examiner opined that the Veteran's wrist disability had a moderate effect on his occupational duties and daily activities.

A May 2008 rating decision awarded an increased rating of 10 percent for residuals of left wrist sprain, effective January 30, 2008.

An April 2009 VA examination report notes the Veteran's complaints of recurrent left wrist pain, especially with repetitive use or heavy lifting.  He also complained of weakness, and popping and stiffness with use.  He denied giving way, swelling, instability, fatigability, weakness of the hand, or limitation of motion of the fingers.  On examination, tenderness was noted at the snuff box and dorsal aspect of the left wrist.  There was no swelling, effusion, edema, instability, weakness, redness, heat, muscle atrophy, or guarding of movement.  Grip and grasp were normal.  Sensory examination was normal.  There was no apparent ankylosis with active range of motion.  Active range of motion was from 0 degrees to 60 degrees of flexion, with complaints of discomfort.   There was no additional limitation of motion with repetitive testing.  The examiner noted no findings of poor endurance.  The examiner opined that additional functional impairment due to pain, incoordination, weakened movement, excess fatigability and flare-ups could not be determined with medical certainty, as these findings would depend on the Veteran's discomfort at the time.  X-ray studies revealed no fracture, dislocation, or degenerative changes.  The examiner noted that the Veteran had mild limitation of left wrist motion.

The Veteran's left wrist disability is rated on the basis of limitation of motion under Diagnostic Code 5215.  Under this code, for a minor (non-dominant) joint, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a.

Alternatively, under Diagnostic Code 5214, a 20 percent rating is warranted for favorable ankylosis of the minor wrist with 20 to 30 degrees dorsiflexion.  The next higher evaluation of 30 percent is available where the minor wrist ankylosis is in any other position except favorable.  The maximum evaluation of 40 percent is available where the minor wrist ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  38 C.F.R. § 4.71a.

After reviewing the record, the Board finds that the Veteran's residuals of left wrist sprain do not warrant a rating in excess of 10 percent.

The record reflects that the Veteran has experienced pain in the left wrist that did not increase with activity and use.  Considering all functional impairment, the record affirmatively demonstrates that the disability is not manifested by more than the limitation of motion contemplated by a 10 percent rating.  Range of motion testing has consistently shown only mild limitation of motion of the left wrist.  Furthermore, the Veteran's descriptions of his functional impairment do not indicate that he has experienced either favorable or unfavorable ankylosis of the joint, and the medical evidence clearly shows that the wrist is not ankylosed.

The Board has considered whether there is any other schedular basis to grant the claim, but has found none.  For these reasons, a rating in excess of 10 percent is not warranted at any time during the period of the claim.  See Hart, supra.

D.  Right Testicle Cyst

Historically, the Veteran's STRs show that the Veteran was seen with complaints of testicular pain.  A July 1998 sonogram revealed normal testes.  In July 1999, right testicle cyst was diagnosed.  A January 2000 rating decision granted service connection for right testicle cyst and rated it as noncompensably disabling.  

In January 2008, the Veteran submitted a claim for increased rating.  In various statements received from 2008 to 2010, the Veteran indicated that he experienced very severe right testicle pain, which has made it difficult for him to walk at times.  He indicated that he sometimes has to stop what he is doing and apply a hot or cold compress to manage his pain.

A March 2008 VA examination report notes the Veteran's complaints of pain and tenderness associated with his testicular cyst.  He reported occasional hesitancy and painful ejaculation, but denied urinary frequency, changes in urine stream, dysuria, or recurrent urinary tract infections.  Examination revealed bilateral epididymal tenderness with a firm, somewhat enlarged appearance of each epididymis, likely interpreted by the Veteran as a cyst.  No abnormalities or deformities were otherwise noted.  There was no testicular atrophy.  No testicular tenderness was noted.  The pertinent diagnosis was bilateral epididymitis.  Antibiotic treatment was recommended.  The examiner also noted that pain from the Veteran's low back disability was also likely radiating into the testicles, indicating nerve impingement.

A May 2008 VA treatment record notes the Veteran's complaints of right greater than left testicular pain.  Examination revealed an epididymal cyst on the right testicle that was tender to palpation.  The left testicle had some mild diffuse tenderness.  With palpation, the pain radiated into the groin.  The assessment was testicular pain and hypogonadism.  The Veteran was proscribed Cipro and referred for an ultrasound.

A June 2008 VA scrotal ultrasound revealed a minimal left hydrocele, with a small amount of fluid around the left testicle.

An April 2009 VA examination report notes the Veteran's complaints of pain and tenderness associated with his right testicle.  He reported occasional hesitancy and painful ejaculation, but denied urinary frequency, changes in urine stream, dysuria, erectile dysfunction, or recurrent urinary tract infections.  Examination revealed mildly tender, firm, somewhat enlarged epididymi bilaterally, with bilateral testicular and bilateral epididymal tenderness.  No abnormalities or deformities were otherwise noted.  There was no testicular atrophy.  The diagnoses included chronic right testicle fibrous periorchitis, left hydrocele and bilateral ilio-inguinal nerve entrapment due to lumbosacral spine muscle spasms.  The examiner noted that right and left epidydimitis had resolved, likely due to treatment with Cipro.  He further opined that residual "mild" epidydimal and testicular tenderness bilaterally appeared to be due to nerve entrapment caused by lumbosacral muscle spasms.

Disabilities of the testis are rated based on atrophy (under Diagnostic Code 7523) or removal (Diagnostic Code 7524).  A noncompensable rating is warranted for complete atrophy of one testicle and a maximum 20 percent rating when there is complete atrophy in both testes.  A noncompensable rating is warranted for removal of one testicle and a maximum 30 percent rating for removal of both testes.  38 C.F.R. § 4.115b.  

None of the evidence testicular atrophy, so a compensable rating under Diagnostic Code 7523 is not warranted.  Moreover, both testicles are present, so a compensable rating under Diagnostic Code 7524 is not warranted.  

Another potentially applicable code is Diagnostic Code 7525 for chronic epididymo-orchitis.  Chronic epididymo-orchitis is rated as a urinary tract infection.  The medical evidence in this case includes no evidence of urinary tract infection; therefore, Diagnostic Code 7525 is not an appropriate analogous code to rate the Veteran's disability.  

The evidence shows that the disability is manifested by pain or tenderness.  In the Board's opinion, the disability is analogous to a painful scar.  Therefore, the Board concludes that a 10 percent rating is warranted by analogy under Diagnostic Code 7804 throughout the period of this claim.  See 38 C.F.R. § 4.20.

The Board has considered whether there is any other schedular basis for granting a higher rating for any period of this claim, but has found none.  

D.  Extra-Schedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his left wrist, right hip or right testicle, and that the manifestations of these disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from any of these disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

IV.  Earlier Effective Date

In this case, the Veteran maintains that he is entitled to a 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain and a 10 percent rating for residuals of left wrist sprain, earlier than the currently assigned date of January 30, 2008.

In a rating decision dated in January 2000, the RO established service connection for right hip strain, 10 percent disabling, and residuals of left wrist sprain, noncompensably disabling, effective December 22, 1999, the day after separation from service.  The Veteran was notified of this decision in February 2000.  He did not appeal and the January 2000 rating decision became final.

In a rating decision dated in April 2002, the RO continued the 10 percent disability rating for right hip strain and the noncompensable rating for residuals of left wrist sprain.  The RO also established service connection for lumbosacral strain and assigned a 10 percent evaluation, effective December 22, 1999.  The Veteran was notified of this decision that same month.  He did not appeal, no new and material evidence was received prior to the expiration of the appeal period,  and the April 2002 rating decision became final.

There is no evidence of any right hip, back, or left wrist treatment from January 2007 to January 2008; during that period symptoms warranting a 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain and a 10 percent rating for residuals of left wrist sprain were not shown.

No correspondence was received from the Veteran pertaining to right hip strain, lumbosacral strain, or residuals of left wrist sprain until January 30, 2008, when he requested increase ratings.

In a May 2008 rating decision, the RO: increased the Veteran's right hip strain rating from 10 percent to 20 percent, effective January 30, 2008; and increased the Veteran's left wrist rating from 0 percent to 10 percent, effective January 20, 2008.  These awards were based on findings noted in a March 2008 VA examination report.  In his July 2008 notice of disagreement, the Veteran argues that the effective date for the increased ratings should be the date of the original award of service connection.  In pertinent part, he stated that in September 2007 he submitted a request for "reconsideration" of the January 2000 rating decision.

In a September 2008 rating decision, the RO: increased the Veteran's lumbosacral strain rating from 10 percent to 20 percent, effective January 30, 2008, based on findings noted in a March 2008 VA examination report.  

The Board emphasizes that the evidence is clear in showing that subsequent to the final rating decisions of record the Veteran first expressed an intent to obtain increased ratings for in correspondence received January 30, 2008.  Such is the date assigned for the 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain and a 10 percent rating for residuals of left wrist sprain.  Despite the Veteran's contentions that he submitted a "request for reconsideration" in September 2007, the evidence of record shows no other correspondence or evidence indicating an intent to claim a higher disability rating was submitted by the Veteran in the interim between the final April 2002 rating decision and January 30, 2008.  Moreover, in order to be considered a timely NOD to the January 2000 rating decision, the NOD would have to have been received by the VA by February 2001 (within a year of the notification of the rating decision); 2007 would have been untimely.

The Board has considered whether the medical evidence provided after the January 30, 2008, claim is indicative of an increase prior to January 30, 2008, or if such could be considered a claim for increase.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A review of the evidence of record fails to reveal that symptoms warranting a 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain or a 10 percent rating for residuals of left wrist sprain were factually ascertainable within the year prior to January 30, 2008.  In fact, there appear to be no pertinent treatment records from this period at all.  

Accordingly, an effective date prior to January 30, 2008, is denied.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left hip disability, to include on a secondary basis, is denied.

Entitlement to service connection for right knee disability is denied.

New and material evidence not having been received, reopening of a claim of entitlement to service connection for right ankle disability is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for left ankle disability is granted.

Entitlement to a rating in excess of 20 percent for right hip strain is denied.

Entitlement to a rating in excess of 10 percent for residuals of left wrist sprain is denied.

Entitlement to a 10 percent rating for right testicle cyst is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to January 30, 2008, for the grant of a 20 percent rating for right hip strain, a 20 percent rating for lumbosacral strain and a 10 percent rating for residuals of left wrist sprain, is denied.


REMAND

Service Connection for Left Ankle Disability

The Veteran claims that he has had a left ankle disability since service.  The Veteran has submitted competent lay statements indicating that his left ankle disability has been present since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Court has held that credible evidence of continuity of symptomatology is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).

Service Connection for Bilateral Leg Disability and Bilateral Foot Disability

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

In the present case, STRs do not show that the Veteran was found to have any leg disability, or that he reported any pertinent complaints in this regard.  STRs show that the Veteran was seen with complaints of right foot pain, including in December 1996.  The Veteran has attributed current bilateral leg and foot disabilities to his back, right hip and right testicle disabilities.  See January 2008 and March 2010 statements from the Veteran.  The Veteran has been awarded service connection for lumbosacral strain, right hip strain and right testicle cyst.  The record contains evidence of post-service complaints of foot pain, most recently in February 2010.  The Veteran has stated that he has pain in his legs.  The Board notes that the Veteran is competent to speak to observable symptoms such as pain, and this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed bilateral leg and bilateral foot disabilities and his service and/or service-connected lumbosacral strain, right hip strain and/or right testicle cyst is necessary.  Prior to the examination, all outstanding medical records should be obtained. 

Increased Rating for Lumbosacral Strain

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected lumbosacral strain.  However, as outlined below, additional evidentiary development is necessary before this claim is decided.

The Veteran most recently underwent an examination to determine the current degree of severity of his lumbosacral strain in April 2009.  In a statement received in October 2010 the Veteran indicated that his back disability had become more severe.  Specifically, he stated that after repetitive use, range of motion was "significantly" reduced due to pain, soreness and stiffness.  In addition, the Veteran has complained of increased radiation of pain to his hips, groin, legs and feet.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his symptoms.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims files, pertaining to post-service treatment or evaluation of any of the disabilities at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any current left ankle disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination.

The examiner should specifically note whether the Veteran's left ankle disability is, at least as likely as not (a 50 percent or better probability), related to his service.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's STRs and his lay statements that he had a left ankle disability since his military service.

All findings and conclusions should be set forth in a legible report.

3.  The Veteran should be afforded a VA examination by a physician(s) with the appropriate expertise to determine whether it is at least as likely as not that any diagnosed leg and foot disabilities are etiologically related to service or were caused or aggravated by service-connected disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each disability (leg and foot) present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by the Veteran's lumbosacral strain, right hip strain, and/or right testicle cyst?

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected lumbar spine disability.  The claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups.  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected lumbar spine disability, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected lumbar spine disability should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  The RO or the AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


